Citation Nr: 1452025	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether the appellant's net worth is excessive for purposes of receiving non-service-connected VA death pension benefits.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1956.  He died in May 2010.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 RO decision which denied death pension benefits on the basis that the appellant's net worth was sufficient to meet her living needs.

As discussed more fully below, the appellant remarried during the pendency of this appeal and, accordingly, she has limited her appeal to the period from the Veteran's death in May 2010 to the date of her remarriage on November [redacted], 2011.


FINDINGS OF FACT

1. The appellant was born in August 1939; she was married to the Veteran from 1958 until his death in May 2010; on November [redacted], 2011, she remarried.
 
2. At the time the appellant filed her claim, she reported a net worth of $75,728.79 including in the value of cash, bank accounts, certificates of deposit (CDs), bonds, and individual retirement accounts (IRAs), but not including the value of her primary residence or the proceeds from its sale during the appeal period.

3.  After reductions for medical expenses and burial expenses, her total, annualized, net income from May 1, 2010 to April 30, 2011 was $5,120.56.

4.  From May 1, 2011, throughout the remainder of the period on appeal, her monthly income was $1,745.69.
 
5.  At the time the appellant filed her claim, her estimated expenses (including medical expenses) were $1,365.42 per month.
 
6.  At the time of the Veteran's death in May 2010, the appellant's life expectancy for net worth determination purposes was 13.2 years.
 
7.  At the current rate of income and expenses, the appellant's net worth will not be depleted during her estimated lifetime, but, after the initial reduction in net worth due to one-time burial expenses of $11,348.72, will grow at approximately $380.27 per month.

8. It was reasonable for the appellant to consume some part of her net worth for her maintenance.


CONCLUSION OF LAW

The corpus of the appellant's estate precludes the payment of non-service-connected death pension benefits.  38 U.S.C.A. §§ 1503, 1541, 1542, 1543, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274, 3.275 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Merits

Death pension benefits are available to a veteran's surviving spouse as a result of the veteran's non-service-connected death.  

The appellant and the Veteran were married at the time of his death in May 2010.  She and the Veteran had been married since 1958, so, at the time of her February 2011 claim, she was the Veteran's "surviving spouse" under the regulations.  See 38 C.F.R. § 3.50(b).

For awards of nonservice-connected death pension benefits based on claims received on or after December 10, 2004, the effective date is the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3).  The appellant filed her formal claim for non-service connected death pension benefits less than one year after the Veteran's death; thus the time period at issue here begins the first day of the month in which the Veteran's death occurred (May 2010).

During the pendency of her claim, she remarried.  As a result, on November [redacted], 2011, the date of her remarriage, she was no longer the Veteran's "surviving spouse" for purposes of eligibility for death pension benefits.  See 38 C.F.R. § 3.50 (b)(2) (defining "surviving spouse", in relevant part, as a person married to a veteran at the time of the veteran's death who has not since remarried).  While there are certain exceptions to this bar, none of them apply here.  See generally 38 C.F.R. § 3.55.

The appellant has acknowledged that she would not be entitled to benefits at any time after her remarriage, but she has expressed an intent to continue her appeal for benefits up to the date of her remarriage.  See January 2012 Report of Contact.  Therefore, the relevant period for determining entitlement to death pension benefits is May 1, 2010 (first day of the month in which the Veteran's death occurred) to November [redacted], 2011 (date of her remarriage).

Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.3(b)(4) (2014).

In this case, the Veteran had the required wartime service, having served more than 90 days during the Korean War.  Accordingly, the Veteran's service renders his surviving spouse eligible for death pension benefits.

The issue on appeal centers on whether the appellant's net worth is excessive for purposes of qualifying for VA death pension benefits.

Pension payable to a surviving spouse shall be denied or discontinued when the corpus of the estate of the surviving spouse is such that under all the circumstances, including consideration of the surviving spouse's income and the income of any child for whom the surviving spouse is receiving pension, it is reasonable that some part of the corpus of the estate be consumed for the surviving spouse's maintenance. 38 U.S.C.A. § 1541, 1543; 38 C.F.R. § 3.274(c).  The terms 'corpus of estate' and 'net worth' mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b).

In determining whether the estate should have been used for the appellant's maintenance, factors to be considered include:  whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses.  38 C.F.R. § 3.275(d).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. § 3.271(a).  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

The Board notes that VA's pension program is intended to give beneficiaries a minimum level of financial security; it is not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  Pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that he/she could use it for living expenses.  The basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet the claimant's basic needs without assistance from VA.  Thus, if net worth is a factor for the benefit claimed, VA should consider if it is reasonable, under all the circumstances, for the claimant to consume some of his/her estate for maintenance.  If a claimant's assets are sufficiently large that the claimant could live off of these assets for a reasonable period of time, pension should be denied for excessive net worth.  If net worth is later depleted, the claimant can reopen the pension claim.

There are no precise guidelines, however, which establish what size estate would preclude the payment of pension.  What constitutes excessive net worth is a question of fact for resolution after considering the facts and circumstances in each case.  See VA Adjudication Procedure Manual, M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 67, Blocks g, h and Topic 70, Block a (February 13, 2007).

At the time the appellant filed her claim, she reported assets of $7,838.88 in cash, bank accounts, or certificates of deposit (CDs).  She reported bonds valued at $5,262.50.  She reported two IRAs with a combined value of $62,627.41.  She indicated she did not own any other assets such as Keogh Plans, stocks, mutual funds, value of business assets, real property other than her home, or any other property.  Adding these values, her total net worth was $75,728.79.

At the time she filed her claim, she also reported monthly Social Security income in the amount of $1,202.50.  Social Security Administration (SSA) records show that she only received $572.50 for the month of May 2010.  For VA purposes, her monthly Social Security income was $572.50 for May and June 2010.  From July 1, 2010, her monthly Social Security income was $1,202.50.  She also reported receiving $168.95 per month from a South Dakota retirement plan and $181.24 per month from the Board of Pensions.  Further, she reported that she would receive a total of $2,319.97 in dividends and interest, including earnings from her corporate bonds and the two IRAs, during the next twelve months.  Thus, her total reported monthly income at the time she filed her claim was $1,745.69.  For May and June 2010, her income would have been $1,115.69 (which includes $922.69 of monthly income from the two retirement plans and Social Security combined, plus the estimated $193.00 of monthly income from dividends and interest).

She had a total income of $19,688.28 for the twelve months from May 1, 2010 through April 30, 2011.

There is some ambiguity in her report of medical expenses (VA Form 21-8416).  Giving her the benefit of the doubt, as did the RO, her medical expenses, including private insurance and Medicare Part D payments, amount to $268.25 per month ($3,219 for twelve months).  These expenses exceed five percent of the maximum annual pension rate and otherwise meet the criteria to be excludable from her income.  38 C.F.R. § 3.272(g)(2).  In addition, the appellant paid $8,728.40 in funeral expenses and $2,620.32 for a headstone resulting in a total of $11,348.72 in burial expenses.  The record does not indicate she was reimbursed for these expenses, so they may be excluded from her income.  38 C.F.R. § 3.272(h)(1)(ii).

After excluding both the medical and burial expenses, her income for the twelve months from May 2010 through April 2011 was $5,120.56.  The total maximum annual pension rates (MAPR) for a surviving spouse with no dependents, as of December 1, 2009, and December 1, 2010, was $7,933.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  So, the appellant's income is below the MAPR for the twelve months following the Veteran's death.  

The remaining question before the Board is whether, during the period May 1, 2010 to November [redacted], 2011, it is reasonable that some part of the corpus of the estate be consumed for the surviving spouse's maintenance.  As already noted, in determining whether the estate should have been used for the appellant's maintenance, factors to be considered include:  whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses.  38 C.F.R. § 3.275(d).  The Board has already calculated her net worth (the corpus of her estate) as $75,728.79.  She has no dependents and her medical expenses for the relevant period have been detailed above.  To determine the rate of depletion during this period, the Board must examine her expenses.

The appellant detailed her monthly expenses on VA Form 21-8049, including:  $371.00 for housing, $250.00 for food, $20.00 for clothing, $55.00 for utilities, $48.00 for laundry, $75.00 for cable TV, $32.00 for life insurance premiums, $61.77 for auto insurance, $8.00 for haircuts, $120.00 for gasoline, $50.00 in giving to her church, and $6.50 for renters insurance.  These expenses total to $1,097.27 per month amounting to $13,167.24 in expenses for the twelve month period from May 1, 2010 to April 30, 2011.

As already noted, her annualized net income from May 1, 2010 to April 30, 2011 was $5,120.56 (which includes the reductions for medical expenses and burial expenses).  As a result, for that period, she needed to use $8,046.98 to cover the difference between her living expenses and her net countable income for the relevant period.  Notably, her net worth was reported in February 2011, but, in giving her the benefit of the doubt, the Board will assume her reported net worth was the amount at the beginning of the period, i.e. on May 1, 2010.  Consequently, her net worth would have been reduced to approximately $67,681.81 by April 30, 2011.

The appellant was 70 years old at the time of the Veteran's death and 71 years old at the time of her claim.  The June 2012 "Corpus of Estate Determination," indicates that the appellant's life expectancy was 12.0 years (which it was at the time of the determination).  See M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 70, Block a (February 13, 2007).  However, she had a 13.2 year life expectancy at the time of the Veteran's death and a 12.6 year life expectancy at the time of her February 2011 claim.  Id.  The Board will assume she had a 13.2 year life expectancy after again giving her the benefit of the doubt.

Depletion of her $75,728.79 net worth at the rate of $8,046.98 every twelve months, if sustained, would result in depletion of her entire net worth within approximately 9.4 years.  This is less than her 13.2 year life expectancy.  However, the appellant incurred one-time burial expenses for the Veteran which, alone, reduced her countable income during the May 2010 to April 2011 period by $11,348.72.  

As already discussed, for the months beginning May 2011, her net income was $1,745.69 and her living expenses were an estimated $1,365.42 ($1,097.27 living expenses plus $268.15 of medical expenses), resulting in an excess of $380.17 per month.  Even assuming a depletion of net worth to $67,681.81 as of April 30, 2011, her net income exceeds her living expenses after that point (including through November 2011 when she remarried), so her net worth would be expected to grow throughout the remainder of her life.

In short, the Board finds that it was reasonable that the appellant consumed some part of the corpus of the estate for her maintenance.  See 38 C.F.R. § 3.274(c).  Therefore, she was not entitled to a death pension during any portion of the appeal period.  This finding is based on the facts (1) that the depletion of her net worth during the period May 2010 to April 2011 was due primarily to one-time burial expenses, (2) that her anticipated income after that time period exceeds her anticipated living expenses, and (3) that, as a result, her net worth would not be depleted at any time during the appeal period or thereafter, but would continue to grow and to provide a cushion for any future unexpected medical or other expenses.

The Board recognizes the appellant's sincere belief that she needs and is entitled to death pension benefits.  Given her net worth detailed above, however, the Board finds that her net worth was excessive under the applicable criteria during the entire period on appeal.  If she substantially depletes the corpus of the estate and is otherwise eligible, she may reapply for death benefits at that time.

The appellant emphasized in her May 2012 Notice of Disagreement that her net worth was less than $80,000.  The Board assumes she places significance on this amount because it is referenced in VA's Adjudication Manual.  See M21-1MR, Part V.i.3.A.4.c. ("A formal net worth administrative decision is required if:  [1.] the claimant has net worth of $80,000 or more, whether or not net worth bars entitlement, or [2.] net worth (of any amount) bars entitlement.").  The $80,000 figure is not a level set to determine eligibility for death pension benefits, rather a net worth of that amount or more results in automatic formal net worth administrative decision.  As noted in the parenthetical quote, even where net worth is lower than $80,000, a formal net worth administrative decision is required where net worth bars entitlement, as it does here.  In compliance with that provision, the RO made a formal net worth administrative decision in February 2012 which decision was updated and revised in June 2012.  In both determinations, the RO found, as has the Board, that despite an initial reduction in net worth, the appellant's income would exceed her expenses for the foreseeable future and, consequently, her net worth would not be depleted by normal living expenses during her lifetime.

Regardless of the total net worth of a claimant, the Board must apply a standard of reasonableness to determine whether the net worth can be consumed to provide for maintenance.  While there may have been some depletion of the appellant's net worth during the relevant time period, the Board emphasizes that the purpose of VA pension benefits is to give beneficiaries a minimum level of financial security.  The Board finds that her remaining assets would, in the context of her estimated income and expenses, continue to provide financial security that exceeds that minimum level throughout the relevant period on appeal and, in fact, for most of her expected lifetime.

In light of the above, the Board finds that, at present, the appellant does not meet the net worth eligibility requirement for pension benefits.  A preponderance of the evidence of record is against the claim, so the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The claim for a death pension benefit is denied.


II. Duties to Notify and Assist

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  VA provided the required notice in April 2011 prior to the initial adjudication of her claim in March 2012.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also concludes VA's duty to assist has been satisfied.  All relevant information identified by the appellant has been associated with the claims file, including her own reports of income, expenses, and assets.  The Board also obtained pertinent SSA records.  Moreover, the death pension claim is based on the Veteran's uncontroverted service and the appellant's own reports regarding her financial status.  The Board finds that the duty to assist in obtaining records has been discharged.  See 38 C.F.R. § 3.159(e).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to her claims is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

	(CONTINUED ON NEXT PAGE)





ORDER

The appellant's net worth is excessive for purposes of receiving non-service-connected VA death pension benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


